DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending.  Claims 1-8 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 9-20 are withdrawn from consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Election/Restrictions
Applicant’s election of the claims of Group I (claims 1-8) in the response filed on August 24, 2022 (to the June 27, 2022 Requirement for Restriction) is acknowledged.  In response to applicant’s election, the claims of Group II (claims 9-20) are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant has elected the claims of Group I without traverse.
Accordingly, the June 27, 2022 Requirement for Restriction is made FINAL, and claims 1-8 are examined as follows. 

Claim Rejections - Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-8 are rejected on the ground of nonstatutory double patenting over claims 1, 12-16 and 29-32 of U.S. Patent 10,881,619 to Palomar-Moreno et al., hereinafter “‘619 Patent,” matured from copending Application No. 14/980,371.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims recite a method of treatment comprising delivering therapeutic-agent releasing microparticles into a feeder artery of a tumor, wherein the microparticles release a first drug over a first time period of five days or less, wherein the micro particles release a second drug over a second time period of five days or less, wherein a lag period of substantially no drug release ranging from 2 to 6 weeks occurs between the first and second time periods, and wherein the first drug and the second drug may be the same or different.
Claim 1 is anticipated by claims 1, 12 and 29 of the ‘619 Patent.
Claim 2 is anticipated by claim 29 of the ‘619 Patent.
Claim 3 is anticipated by claims 13 and 30 of the ‘619 Patent.
Claim 4 is anticipated by claims 14 and 31 of the ‘619 Patent.
Claim 5 is anticipated by claims 15 and 32 of the ‘619 Patent.
Claim 6 is anticipated by claim 32 of the ‘619 Patent.
Claim 7 is anticipated by claim 16 of the ‘619 Patent.
Claim 8 is anticipated by claim 1 of the ‘619 Patent.


Conclusion
Claims 1-8 are rejected.  No claims are allowed.  US 2013/0323312 A1 by Blaskovich et al.,, Publ. Dec. 5, 2013; on 05/27/2022 IDS, is noted as a reference of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611